DETAILED ACTION
This Office Action is in response to Amendment filed August 5, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tanimoto (US 9,190,506)
In the below prior art rejections, the claim limitations “buffer” and “barrier” specify intended uses or fields of use, and are treated as non-limiting, because (a) Applicants do not specifically claim what the buffer layer and the first and second barrier layer each does, and how efficiently the buffer layer functions as a buffer layer and the first and second barrier layer each functions as a barrier layer, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 13 and 19, Tanimoto discloses a high electron mobility transistor (HEMT) (Figs. 3 and 4), comprising: a buffer layer (not-shown buffer layer) (col 15, line 47) on a substrate (sapphire substrate; col. 15, lines 44-51); a first barrier layer (one of 11-13) on the buffer layer, because the limitation “barrier” is directed to an intended use; a p-type semiconductor layer (24) (col. 5, lines 39-40) on the first barrier layer, because the preposition “on” does not necessarily suggest “directly on”; a spacer (not-labeled structure between the gate electrode 21 and the source electrode 32, and between the gate electrode 21 and the drain electrode 33) adjacent to the p-type semiconductor layer, because Applicants do not specifically claim what the spacer does and what it looks like, wherein the spacer is inherently made of a dielectric material, because otherwise the source electrode 32 and the drain electrode 33 would be shorted via the spacer and the gate electrode 21, and a bottom surface of the spacer is even with a bottom surface of the p-type semiconductor layer (24); a gate electrode (21) (col. 5, line 42) on the p-type semiconductor layer, and a source electrode (32) (col. 5, lines 4-5) and a drain electrode (33) (col. 5, lines 21-22) adjacent to two sides of the spacer (claim 13), further comprising a second barrier layer (layer 12 when the layer 11 is the first barrier layer, or the layer 13 when the layer 12 is the first barrier layer) adjacent to the spacer (not-labeled structure between the gate electrode 21 and the source electrode 32, and between the gate electrode 21 and the drain electrode 33) on the first specifically claim what the second barrier layer does (claim 19).

Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Nishimori et al. (US 9,099,351) as evidenced by Iucolano et al. (US 2017/0148906)  Another embodiment of Nishimori et al. is employed in current office action.
In the below prior art rejections, the claim limitations “buffer” and “barrier” specify intended uses or fields of use, and are treated as non-limiting, because (a) Applicants do not specifically claim what the buffer layer and the first and second barrier layer each does, and how efficiently the buffer layer functions as a buffer layer and the first and second barrier layer each functions as a barrier layer, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

specifically claim what the spacer does, and/or what it looks like, and (b) therefore, the AlN layer 6 or the composite layer of the AlN layer 6 and the AlGaN layer 7 can function as a spacer or as an element that occupies a space between the p-type semiconductor layer 5a and an unclaimed element such as the source electrode 8 and the drain electrode 9, wherein the spacer is made of or comprising a dielectric material as evidenced by Iucolano et al., because Iucolano et al. disclose that AlN is a dielectric material just like SiN and SiO2 ([0060] of Iucolano et al.), and a bottom surface of the spacer (bottom surface of the AlN layer 6) is even with a bottom surface of the p-type semiconductor layer (5a); a gate electrode (11) on the p-type semiconductor layer (5a); and a source electrode (8; S) and a drain electrode (9; D) adjacent to two sides of the spacer (6 or composite layer of 6 and 7) (claim 13), further comprising a second barrier layer (7) adjacent to the spacer (6) on the first barrier layer (4), because (a) the limitation “second barrier layer” is directed to an intended use of the AlGaN layer 7, and (b) Applicants do not specifically claim what the second barrier layer does, and therefore, the AlGaN layer 7 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (US 9,190,506)  The teachings of Tanimoto are discussed above.
Regarding claims 17 and 18, Tanimoto differs from the claimed invention by not further comprising a hard mask on the p-type semiconductor layer and around the gate electrode (claim 17), wherein the hard mask comprises a dielectric material (claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HEMT disclosed by Tanimoto can further comprise a hard mask on the p-type semiconductor layer and around the gate electrode, wherein the hard mask comprises a dielectric material, because (a) a hard mask has been commonly and widely employed in pattering a semiconductor material, an insulating material and a metallic material in forming a semiconductor device, (b) the gate structure 20 shown in Fig. 3 of Tanimoto can be patterned in a single step by using a hard mask formed of a dielectric material such as SiN, and the hard mask can remain Merriam-Webster dictionary defines “around” as “near”.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al. (US 9,099,351) as evidenced by Iucolano et al. (US 2017/0148906)  The teachings of Nishimori et al. as evidenced by Iucolano et al. are discussed above.
Regarding claims 17 and 18, Nishimori et al. as evidenced by Iucolano et al. differ from the claimed invention by not further comprising a hard mask on the p-type semiconductor layer and around the gate electrode (claim 17), wherein the hard mask comprises a dielectric material (claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HEMT disclosed by Nishimori et al as evidenced by Iucolano et al. can further comprise a hard mask on the p-type semiconductor layer and around the gate electrode, wherein the hard mask comprises a dielectric material, because (a) a hard mask has been commonly and widely employed in pattering a semiconductor material, an insulating material and a metallic material in manufacturing a semiconductor device, (b) the gate electrode 11 and the p-type semiconductor layer 5a shown in Fig. 3B of Nishimori et al. can be patterned in a single step by using a hard mask formed of a dielectric material such as SiN, and the hard mask can remain on the gate electrode 11 to protect the underlying patterned gate Merriam-Webster dictionary defines “around” as “near”.

Response to Arguments
Applicants’ arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that the AlN layer 41a of Nishimori et al. is a semiconductor material.  However, as evidenced by Iucolano et al., AlN has been commonly used as a dielectric material due to its high band gap in semiconductor industry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 10,903,333)
Shrivastava (US 10,553,712)
Okita et al. (US 2018/0248027)
Kajitani et al. (US 10,529,841)
Yamada (US 9,035,356)
Guo et al. (US 2020/0303533)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 29, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815